DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on November 23, 2020.
Currently, claims 47-58, 61-63, and 65-66 are pending in the instant application. Claims 47-56 and 65-66 are withdrawn from further consideration as being drawn to nonelected inventions. Accordingly, claims 57-58 and 61-63 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 112
Claim 58 remains rejected under 35 U.S.C. 112(b) as being indefinite for the reasons as set forth in the Office action mailed on May 21, 2020 and for the reasons set forth below. 
Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. Applicant argues that it is “not feasible” and “not practical” to claim “directional change in expression levels” in claim 58. In response, it is noted that applicant’s not persuasive to show that claim 58 complies with §112(b) such that the claim is written to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Note that feasibility/practicality/convenience is not the legal standard under §112(b).	
Accordingly, this rejection is maintained for the reasons of record.

			Claim Rejections - 35 USC § 112
Claims 57-58 and 61-63 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on May 21, 2020 and for the reasons set forth below. 
	Applicant's arguments filed on November 23, 2020 have been fully considered but they are not persuasive. Applicant argues that the claims as amended comply with the written description requirement because paragraph 00140 of the specification teaches that miRNA expression levels can be measured in various units not limited to copy/ml and because paragraph 00116 teaches four formulas to calculate a score for heart failure prediction. In response, it is noted that Formula 2 requires “the level of BNP/NT-proBNP in the plasma sample” thus is not pertinent to the claimed “score”. It is also noted that Formula 3 is merely related HF diagnosis based on “pre-set cutoff value” such that “If the value is higher than a pre-set cutoff value, the subject will be diagnosed or predicted to have heart failure.” Thus, Formula 3 has nothing to do with how the recited combination of miRNAs should be scored. Formula 4 provides no better information regarding the instantly claimed “score” system as it pertains to HFREF subtype diagnosis such that “If the value is higher than a pre-set cutoff value, the heart failure subject will be diagnosed as (or predicted to) having HFPEF subtype of heart failure.” Hence, contrary to applicant’s attempt to argue that the instant specification provides various formulas pertaining to the claimed method, the instant specification at best provides a single formula with specific not previously identified in the prior art as HF diagnostic biomarkers, wherein there was “no consensus” in the prior art pertaining to circulating (e.g., plasma) miRNAs for HF failure as expressly acknowledged by the instant co-inventors. Indeed, relevant artisans failed to identify all of six miRNAs recited in the claims in plasma samples of heart failure patients by qPCR assay even after the effective filing date. See for instance Wu et al. (BioMed Research International, 2016), who at best identified miR-24-3p, among the six miRNAs recited in the claims, as a heart failure biomarker in a plasma sample by qPCR. See Table 2. As such, the instantly claimed subject matter was not known in the prior art and in the post-filing art, which thus indicates that the instant specification must provide adequate written description support for the entire genus since the specificity of the written description in the specification inversely correlates with the state of the art and predictability. See MPEP §2163. Hence, the mere fact that various units can be used for miRNA expression levels is not pertinent to the claimed method, because the instant specification at best teaches that the miRNAs recited in the instant claims were obtained from plasma samples and measured in “copy/ml plasma” by qPCR and scored according to the specific algorithm disclosed in Table 15, wherein such specific disclosure is not sufficient to describe the entire genus of the claims.
In view of the foregoing, this rejection is maintained. 
	
			     New Rejections Necessitated by Amendment

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 57-58 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites “ACEI’s/ARB’s”. It is unclear what is represented by the acronyms. 
Claim 57 contains the trademark/trade name “aspirin” and “Plavix”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a therapeutic agent for treating heart failure and, accordingly, the identification/description is indefinite.
Claims 58 and 61 recite measuring the levels of at least one miRNA selected from two different groups. It is noted that the two groups of miRNAs recite same duplicate miRNAs, for instance miR-222-3p and miR-10a-5p, wherein both groups also recite miR-10b-5p, which is is hsa-miR-10b-5p.” Since there are duplicate miRNAs (including miR-10b-5p) recited in the two groups, it is unclear which “at least one miRNA” needs to be additionally measured in claims 58 and 61. Furthermore, claim 58 fails to particularly point out and distinctly claim which “levels” (e.g., decreased or increased) of the recited miRNAs, or miR-10b-5p, should be measured for the claimed method. Now, note that claim 61 now depending from claim 58 recites that the recited miRNAs of claim 58 “when compared to a control” are “not altered”. This limitation conflicts with the expression levels of miRNAs in heart failure (HF) subjects. For instance, miR-24-3p recited in claim 58 is described in the instant specification as being upregulated in HF compared to a control thus is “altered”, not “not altered” as required by claim 61. Hence, claim 61 recites conflicting limitations, thereby rendering the claim indefinite. Furthermore, miR-24-3p is already required to be measured as evidenced by the claim amendments in claim 57. Hence, it is unclear why the same miRNA should be measured again in claims 58 and 61.
Claim 61 recites “respective tables.” There is insufficient antecedent basis for this limitation in the claim.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.